         Case 1:21-cv-00040-CJN Document 17-2 Filed 02/08/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 US DOMINION, INC., et al.,                                )
                                                           )
         Plaintiffs,
                                                           )
         v.                                                )
                                                               Civil Action No. 1:21-cv-00040-CJN
 SIDNEY POWELL, et al.,                                    )
                                                           )
         Defendants.                                       )
                                                           )
                                       [PROPOSED] ORDER
       On considering Plaintiffs’ Motion for Admission Pro Hac Vice of Howard Kleinhendler

(ECF #17), the lack of any stated opposition thereto, and the entire record herein, the Court finds

that plaintiffs’ motion is well taken. For the foregoing reasons, it is hereby

       ORDERED that plaintiff’s motion is granted; and it is

       FURTHER ORDERED that Howard Kleinhendler is admitted to practice before this

Court in this case pursuant to Civil Local Rule 83.2(d);

       SO ORDERED.

Dated: ___________________________




                                               UNITED STATES DISTRICT JUDGE
